Title: William Thornton to Thomas Jefferson, 22 March 1816
From: Thornton, William
To: Jefferson, Thomas


          
            
              Dear sir
               City of Washington 22nd March 1816—
            
            I expected long before now to have returned the fine painting of Stewart & the Drawing of West that you were so obliging as to send to me and for which I am very much obliged, but I have been disappointed in getting the Head modelled, which I wished to have got done by an Italian artist who promised to do it, but has since expressed a wish to do after the original: his name is Valaperta. He is now engaged in the Public works.—I was at different times disappointed also in making the Copies, by sickness by numerous public Duties, by confinement to my Bed, by an accident in consequence of the falling of my Horse; & among other dire complaints by laziness—all these put together will apologize I hope for my keeping them a little longer, under a promise of better behaviour. In the mean time, they are kept with the greatest care, & never exposed, but when while shewn to my Friends.—
            I have been always mindful of your request to have a Copy of the List of Patents, but while I was laying confined, they were neglected, and not sent to my office, which occasioned a difficulty in getting them, and I never got a Copy till this Day.—
            Your charming Grand-daughter is well, and very much admired—
            
              I am dear Sir with the highest respect & consideration Yrs &c
              William Thornton—
            
          
          
            A beautiful Invention of a Saw has been lately presented for a Patent  by Adam Stewart of Baltimore—It is a Circular Saw, that passes round two (three-feet) drums, the teeth on one edge—so that one log is sawed up, while the other is sawed down; & the  Saw goes continually round, not by intermission as in the common way; thus one Saw must saw four times as much in the same time, but requiring double force—The circular Saw is composed of several, dovetailed together, in a very simple & effectual manner—
            
          
        